Name: Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 365/4124. 12. 87 COMMISSION REGULATION (EEC) No 3889/87 of 22 December 1987 laying detailed rules for the application of the special measures for certain regions of hops production Whereas the detailed rules for the grant of the special aid should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops^ the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production ('), and in particular Article 2 (6) thereof, Whereas Article 2 of Regulation (EEC) No 2997/87 provides that special aid of 2 500 ECU per heGtare is to be granted for areas under bitter hop varieties to producer groups whose members undertake to implement a plan for conversion to aromatic varieties or super-alpha type varieties ; whereas the special aid may also be granted for areas under other varieties where the latter are present on areas essentially under bitter varieties covered by a conver ­ sion plan ; Whereas the list of the various groups of varieties is set out in the Annex to Commission Regulation (EEC) No 1517/77 (2), as last amended by Regulation (EEC) No 2735/86 (3) ; whereas, on the basis of experience gained, super-alpha type varieties should be considered to be those whose alpha acid content exceed a given threshold ; whereas the Target and Yeoman varieties meet those criteria ; whereas, however, other varieties could meet this criterion ; Whereas the producer groups may qualify for the special aid provided that the area under hops cultivated by the members of those groups does not exceed, for a given period, that cultivated in 1986 by the members at that date ; Whereas new members could join the group during the period of implementation of the conversion plant ; whereas account should therefore be taken of the areas cultivated by the latter when ascertaining whether the group has complied with the obligation not to increase the area under hops cultivated by all its members in 1986 ; whereas, however, with an eye to the effectiveness of the measures, it should be specified that the areas to take into account are those cultivated by the new members in 1986 ; Whereas the Member State concerned may take part in the financing of the conversion plan in respect of a given percentage ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Member States concerned by the special measures provided for in Article 2 of Regulation (EEC) No 2997/87 shall forward the programme provided for in paragraph 5 of that Article to the Commission. 2. The programme shall be submitted before 29 February 1988 . However, in the case of conversion plans which are to be implemented from 1989, the programme shall be submitted by 31 December 1988 at the latest. 3 . For the purposes of Article 2 of Regulation (EEC) No 2997/87, the Target and Yeoman varieties or any other variety with an alpha acid content over an average of three harvests at least equal to those of these varieties shall be deemed to be super-alpha type hops varieties. Article 2 1 . The programme provided for in Article 1 shall contain in particular : (a) a description of the situation of hops cultivation in the regions affected by the conversion measure ; (b) the location of the areas under hops which are the subject of conversion plans. The overall area concerned may not exceed 800 hectares. (c) the list of producer groups recognized pursuant to Council Regulation (EEC) No 1696/71 (4) who have presented a conversion plan. For each group the conversion plan shall specify :  the area covered by a conversion plan ;  the number of members concerned ;  the varieties to be converted and the varieties selected for conversion ;  the area under hops cultivated by all members in 1986 ; (') OJ No L 284, 7. 10 . 1987, p. 19 . (2) OJ No L 169, 7. 7 . 1977, p. 13 . (3) OJ No L 252, 4. 9 . 1986, p. 13 . O OJ No L 175, 4 . 8 . 1971 , p. 1 . No L 365/42 Official Journal of the European Communities 24. 12. 87  the area under hops to be cultivated by all members in 1988 to 1990 ;  the duration of the plan ;  the conversion measures contemplated, together with details of unit costs ;  the criteria adopted for carrying out the operations and reimbursing expenditure ;  estimated costs and the financing plan . The Member State's financial contribution must comply with the provisions referred to in Article 2 (2) of Regulation (EEC) No 2997/87. The producer groups shall state on their own respon ­ sibility that each member concerned has undertaken in writing to comply with the obligations arising from Regulation (EEC) No 2997/87. (d) forecasts of the economic impact of the programme ; (e) references to relevant laws, regulations and administra ­ tive provisions . 2. The Member State concerned shall take measures to ensure compliance with the conditions laid down in Article 2 of Regulation (EEC) No 2997/87. It shall inform the Commission periodically of progress in the programme. Article 3 The Commission shall decide, in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 1696/71 , to approve the programmes or not after they have where appropriate been amended. A programme already approved may also be amended in accordance with the same procedure . Article 4 Once it is established that the obligation provided for in Article 2 (4) of Regulation (EEC) No 2997/87 has been complied with, in the case of new members joining the producer group during the period of application of the special measures, the areas cultivated by the new members in 1986 shall be added to the area cultivated by all the members of the group in 1986 as set out in the conversion plan . Article 5 1 . The special aid shall be granted to producer groups who make an application to the Commission, through the Member State concerned, provided that : (a) the conversion plan has been implemented in accor ­ dance with the details given in the national programme approved by the Commission ; (b) the conditions laid down in Regulation (EEC) No 2997/87 are satisfied. 2. After the programme is approved, an advance of 50 % of the special aid may be granted to producer groups, which shall lodge a security of an equivalent amount in favour of the competent agency, in one of the forms provided for in Article 8 of Regulation (EEC) No 2220/85 ('). The security shall be released when the condi ­ tions provided for in paragraph 1 are satisfied . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 205, 3 . 8 . 1985, p. 5 .